Citation Nr: 1128489	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  06-25 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active air service from April 1973 to May 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In connection with his appeal the Veteran and his brother testified at a video conference hearing before the undersigned Veterans Law Judge in June 2009 and accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims files.

This case was previously before the Board in August 2009, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.

In the August 2009 remand, the Board directed that the Veteran be afforded a VA examination to determine the nature and etiology of any currently present psychiatric disorders.  In December 2009, the Veteran was afforded a VA psychiatric examination.  At that time, the examiner reported that it would be impossible to ascertain the etiology of the Veteran's depressive symptoms and their relation to the Veteran's active service without resorting to speculation.  The examiner also reported that he could not attribute causality of the Veteran's anxiety symptoms to his active service without resorting to mere speculation.  While the examiner did report the Veteran's reported PTSD stressor, he failed to discuss whether the Veteran met the diagnostic criteria for a diagnosis of PTSD or whether the Veteran's reported stressor was even sufficient to warrant a diagnosis of PTSD.  

In sum, the examiner failed to provide the requested opinions and failed entirely to discuss the Veteran's claimed PTSD.  For these reasons, the Board finds that the December 2009 VA examination report is inadequate for adjudication purposes.  

For these reasons the Board has concluded that the development conducted in this case does not adequately comply with the directives of the August 2009 remand.  The Court has held that RO compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, the Veteran should be afforded a VA examination by an examiner, different than the one who performed the August 2009 VA examination, in order to determine the nature and etiology of any currently present acquired psychiatric disorders, to specifically include PTSD.

Additionally, the Board notes that in the August 2009 VA examination report, the examiner noted that if the Veteran were to abstain from alcohol use it would aid in better evaluating his psychiatric disabilities, specifically in determining their etiology.  The Veteran should be notified of this determination prior to his new VA examination so that he may abstain from alcohol use in preparation for his VA examination if it is his wish to do so.  

Also, the Board notes that current treatment records should be obtained before a decision is rendered with regard to this issue.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.

2. The RO or the AMC should notify the Veteran that he is being scheduled for a VA examination and that abstaining from alcohol use prior to his examination would be beneficial in determining the nature and etiology of any currently present psychiatric disabilities.

3. Then, the Veteran should be afforded a VA examination by a psychiatrist or psychologist, different from the December 2009 examiner, to determine the nature and etiology of all acquired psychiatric disorders currently present or present at any time during the pendency of the claim.  The claims files must be made available to and reviewed by the examiner, to specifically include VA Medical Center mental health treatment notes showing diagnoses of both PTSD and MDD.  Any indicated studies should be performed.

All diagnoses made at this examination should conform to the DSM-IV diagnostic criteria.  For each diagnosis, the elements supporting the diagnosis, to include the verified stressor for a diagnosis of PTSD, should be identified.

Based upon the review of the claims folders and the examination results, the examiner should provide an opinion with respect to each acquired psychiatric disorder currently present or present at any time during the pendency of the claim as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to service.  

The rationale for each opinion expressed must also be provided.  If the required opinions cannot be rendered, the examiner should fully explain why it is not possible to provide the required opinions. 

4. The RO or the AMC should undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the Veteran's claim for entitlement to service connection for a psychiatric disability, to include PTSD and MDD, based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  


							(CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

